DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The recitation of the purpose of the apparatus for manufacturing a slurry for a positive electrode of a nonaqueous electrolyte secondary battery containing an alkali metal complex oxide is directed to the intended use and materials that are to be acted upon.  A slurry and the materials making up and producing the slurry are not positively claimed as structural elements.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). "[Apparatus claims cover what a device is, not what a device does" (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Claims reciting “a gas injector” and its intended use does nothing more than define the mechanism as capable of injecting a material that may be gas.  Absent any clear language to point out a structural element, during this examination, the claims are read in its broadest reasonable interpretation to refer to "a gas injector" structure as an injector which can provide a feed of material.  Furthermore, the injection of gas specifically is directed to the material or article worked upon; and statements of “wherein the gas injector is configured to dissolve the carbonic acid gas in the slurry in the container by injecting the carbonic acid gas under pressure in a sealed state” are directed to the intended use of the gas injector and material worked upon.  There is no further limiting structure recited that makes the functional intended use of the gas injector in a sealed state.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “a mixing container” in line 2.  It is unclear whether “a mixing container” of claim 2 is the same or different as “a container” of claim 1, line 8.  As such the claim is indefinite for failing to distinctly claim the invention.  For the purpose of further advancing prosecution, it is assumed that a mixing container is the same as a container since only one container is disclosed by the original disclosure of the application.
Claim 3 recites the limitation, “a mixing container” in line 2.  It is unclear whether “a mixing container” of claim 3 is the same or different as “a container” of claim 1, line 8.  As such the claim is indefinite for failing to distinctly claim the invention.  For the purpose of further advancing prosecution, it is assumed that a mixing container is the same as a container since only one container is disclosed by the original disclosure of the application.  
Claim 4 recites the limitation, “a mixing container” in line 2.  It is unclear whether “a mixing container” of claim 4 is the same or different as “a container” of claim 1, line 8.  As such the claim is indefinite for failing to distinctly claim the invention.  For the purpose of further advancing prosecution, it is assumed that a mixing container is the same as a container since only one container is disclosed by the original disclosure of the application.
Claim 5 recites the limitation, “a sealed container” in line 2.  It is unclear whether “a sealed container” of claim 5 is the same or different as “a container” of claim 1, line 8.  As such the claim is indefinite for failing to distinctly claim the invention.  For the purpose of further advancing prosecution, it is assumed that a mixing container is the same as a container since only one container is disclosed by the original disclosure of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kweon et al. (U.S. Patent No. 7,316,865).
   Regarding claim 1, Kweon et al. discloses a slurry manufacturing apparatus (column 9, lines 43-50) comprising:

a gas injector capable to inject and dissolve gas in the slurry prepared by the mixer; wherein the gas injector is capable to dissolve the gas in the slurry in the container by injecting the gas under pressure in a sealed state (figure 2, see arrow above N2 indicating gas input by sealed input under pressure into sealed container 300; column 7, lines 41-47; column 7, line 67); and
a container capable to contain the slurry (figure 2, reference #300 with container).
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed gas injector and material worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 2, Kweon et al. discloses wherein the mixer includes a mixing container and mixing blades which rotate and revolve in the mixing container (figure 2, reference #300 with container and 2 rectangular blades extending from top with arrows indicating rotation and revolution; columns 7-8, lines 65-2 (planetary mixer means both rotational and revolving movement)).
Regarding claim 4, Kweon et al. discloses wherein the mixer includes a mixing container (figure 2, reference #300; columns 7-8, lines 65-2); and the gas injector injects the gas into the mixing container (figure 2, see arrow above N2 indicating gas input into mixing container; column 7, lines 41-47; column 7, line 67).
Regarding claim 5, Kweon et al. discloses wherein the gas injector includes a sealed container provided in the exterior of the mixer and injects the gas into the sealed container (see figure 2, it is noted that the container portion of reference #300 is considered a separate container on the exterior of the two rectangular mixing device and gas is injected into the sealed container).
Regarding the limitations in claims 6 and 7, which are directed to a manner of operating disclosed gas injector and material worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Kweon et al. discloses injecting gas into the slurry where the material is capable of dissolving at the pressure cited (figure 2; column 7, lines 21-67).  
Regarding claim 8, Kweon et al. discloses wherein the slurry is capable to contain the material lithium complex oxide (figure 2, reference #300; column 11, lines 35-67).
Regarding claim 10, Kweon et al. discloses a slurry manufacturing apparatus (column 9, lines 43-50) comprising:
a mixer capable to mix and prepare a slurry by rotational movement and revolving movement of the mixer (figure 2, (see top of reference #300 with arrows indicating rotational and revolving movement; columns 7-8, lines 65-2 (planetary mixer means both rotational and revolving movement)); and
a gas injector capable to inject and dissolve gas in a slurry material and is capable to dissolve the gas in the slurry material in the container by injecting the gas under pressure in a sealed state (figure 2, 
a container capable to contain the slurry material (figure 2, reference #300 with container)
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed gas injector and material worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kweon et al. in view of Iwasaki et al. (U.S. Patent Pub. No. 2015/0340681).
Regarding claim 3, Kweon et al. discloses all the limitations as set forth above.  The reference further discloses wherein the mixer includes a mixing container (figure 2, reference #300).  However, the reference does not explicitly disclose a driving source capable to cause the mixing container to rotate and revolve.
Iwasaki et al. teaches another method of producing a coated material (abstract).  The reference teaches wherein the mixer includes a mixing container and a driving source capable to cause the mixing container to rotate and revolve (figure 2; [0008]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the rotation-revolution mechanism of Iwasaki et al. with the apparatus of Kweon et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach methods of producing a coated material.  One of ordinary skill in the art would be motivated to provide the driving source for causing the mixing container to rotate and revolve because the rotary revolving kneading process of the container controls the damage to the active material surface and permits favorable coating (Iwasaki et al. [0009]; [0061]).
Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive. Applicant argues Kweon et al. fails to disclose wherein the gas injector is configured to dissolve the material in the container by injecting the gas under pressure in a sealed state.  Examiner finds this argument unpersuasive.  First, this is directed to a manner of operating disclosed gas injector and material worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do .   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774